DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.

Claim Rejections
The status of the claims is as follows: claims 1 and 19 are amended, claims 7, 21 and 22 are cancelled; claims 16-18 are withdrawn; claim 23 is new; resulting in claims 1-6, 8-15, 19, 20 and 23 pending for examination. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2003/0099827; previously cited) in view of Jokinen et al. (US 2014/0308471; previously cited) and further in view of SP Morell Newsletter via the Internet Wayback Machine on February 2, 2016, hereafter referred to as “SP Morell” (previously cited).
Regarding claims 1, 2, 4, 5, 6 and 15, Shih et al. teaches a label film comprising a polyolefin facestock layer (11; film layer) such as polyester having a first surface and a second surface, a metal layer (13; metallic interlayer), a hygroscopic layer (12; colored coating layer) and a water-based adhesive layer (16; adhesive) (Figure 6, [0036-0122, 0130-0131, 0144-0146]). Shih et al. teaches that the metal layer (13; metallic interlayer) can be applied to the lower surface of the facestock layer (11; film layer) by printing, wherein a chemical primer may be applied to the surface of the facestock (11; film layer) to increase the adhesion of the metal layer (13; metallic interlayer) to the facestock (11; film layer) ([0130]). Shih et al. teaches that the upper surface of the facestock layer (11; film layer) can comprise an ink primer or other ink adhesion promotor prior to the application of print layer (14), wherein the print layer comprises printed messages, pictorial design or data such as barcodes ([0133-0137]).  Shih et al. further teaches that the hygroscopic layer (12; color coated layer) can comprise a colorant, wherein the hygroscopic layer (12; color coated layer) is directly between the metal layer (13; metallic interlayer) and the water-based adhesive layer (16; adhesive) (Figure 6, [0036-0122, 0130-0131, 0144-0146]).
Shih et al. does not expressly teach the presence of a liner layer that is releasable from the adhesive layer, however, Jokinen et al. teaches a label laminate comprising a face layer, a water based adhesive and a release liner, wherein the release liner is comprised of a base material coated with a thin layer of release agent, such as silicone, so that the release layer can be easily removed from the face layer when the adhesive is adhered to a substrate ([0004, 0025, 0036-0037, 0064-0069, 0072-0079]). The release layer is used to protect the adhesive layer of the label laminate and allow for efficient handling up to the point where the label is dispensed and adhered to a substrate surface ([0069]). 
As both Shih et al. and Jokinen et al. teach label laminates using water-based adhesives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the release layer of the label laminate taught by Jokinen et al. over the adhesive layer of Shih et al. to protect the adhesive layer and allow for efficient handling up to the point where the label is dispensed and adhered to the intended surface. 
While Shih et al. teaches that the metal layer (13; metallic interlayer) can be printed and that the metal used can be any metal including aluminum ([0130-0131]), the reference does not expressly teach that the metal layer (13; metallic interlayer) comprises non-leafing ink pigments dispersed throughout the entire metallic layer. However, SP Morell teaches metallic pigments, specifically aluminum pigments used their reflective and corrosion resistant properties (pg. 1 of reference). SP Morell teaches that aluminum pigments are classified as either leafing or non-leafing, wherein the type of lubricant used in the milling process to form the pigments are determined by the intended application of the pigment (pg. 1 of reference). Aluminum pigments that are leafing pigments, the flake rises to the surface of the layer, forming an overlapping, scale-like design layer that appears bright and silvery, as shown in the top portion of the image reproduced below (pg. 1 of reference). 

    PNG
    media_image1.png
    278
    262
    media_image1.png
    Greyscale

The reference teaches that non-leafing pigments are created by the use of oleic acid during the milling operation or by the addition of a strongly polar substance or wetting agent to the leafing pigments, such that the non-leafing pigments are completely wetted by the binder and are thus distributed evenly throughout the film (pg. 1 of reference). As shown by the Figure reproduced above, the non-leafing aluminum pigments are spaced apart (i.e. form channels) within the layer (pg. 1 of reference). The result of the non-leafing pigments being complete wetted, causes the pigments to orient themselves below the surface of the film, allowing the coatings to be more rub fast, abrasion resistant and able to be top coated (pg. 1 of reference).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed metal layer (13; metallic interlayer) of the label taught by Shih et al. to include the non-leafing aluminum pigments distributed evenly throughout the film as taught by SP Morell to form a layer that is more rub fast and abrasion resistant. 
Regarding claim 3, Shih et al. in view of Jokinen et al. and SP Morell teach all the limitations of claim 1 above, and SP Morell teaches that aluminum pigments can resemble a leaf or flake, with particle shapes that vary from irregular flakes (cornflakes) with ragged edges to completely round particles with smooth rounded edges (pancakes or silver dollars), wherein the shape and size ( thickness) of the aluminum pigment determines the hiding power, color and degree of sparkle (pg. 2 of reference). 
While SP Morell does not expressly teach that the pigments have homogeneous thickness, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pigment shape and size ( thickness) based on the desired hiding power, color and degree of sparkle for the resultant layer.
Regarding claim 9, Shih et al. in view of Jokinen et al. and SP Morell teach all the limitations of claim 1 above, and Shih et al. teaches a preferred thickness for the facestock layer of 1-5mil ([0055]), that the hygroscopic layer can have thickness as desired ([0121]), the metal layer can have a thickness of 0.5-3 mil or a coating weight of 0.5-5gsm ([0131]), the print layer has a thickness of about 1-5 microns ([0134]) and teaches that the amount of adhesive applied to the hygroscopic layer is between 0.25-1.5g/ft2 ([0145]). 
While Shih et al. does not expressly teach that the total thickness of the label is between 6-10 mil, such a modification would have been obvious to one of ordinary skill in the art based upon the disclosed thicknesses and coating weights of the various layers taught by Shih et al. It would have been obvious to modify the thicknesses or coating weights of the various layers of the label, such as the adhesive, hygroscopic layer, printed metal layer, printing layer, etc. based upon the desired properties of the resultant label. 
Regarding claims 10, 11, 12 and 13, Shih et al. in view of Jokinen et al. and SP Morell teach all the limitations of claim 1 above, while it is acknowledged that all of the claimed physical properties recited by dependent claims 10, 11, 12 and 13 are not explicitly recited by the references, however, the references teach all of the claimed features/materials/layers as stated in the rejection of independent claim 1 above, and therefore, the claimed physical properties, i.e. dissipate a static charge (claim 10), surface resistance (claim 11), stiffness (claim 12) and contact angle (claim 13), would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See MPEP 2112 and analogous burden of proof in MPEP 2113. 
Regarding claim 14, the limitation “wherein the printable label sheet is laser printed” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Shih et al. in view of Jokinen et al. and SP Morell disclose the claimed structure as recited by claim 1, and Shih et al. further teaches that the label comprise a print layer (14) on the upper surface of the facestock layer that is comprised of printed messages, graphics, pictures, data, serial numbers barcodes, trademarks etc. ([0133-0134]). 
Regarding claims 8 and 23, Shih et al. in view of Jokinen et al. and SP Morell teach all the limitations of claim 1 above. While Shih et al. teaches that the hygroscopic layer (12; colored coating layer) can comprise a colorant (Figure 6, [0036-0122, 0130-0131, 0144-0146]), the reference does not expressly teach that the colorant of the hygroscopic layer (12; colored coating layer) is a grey ink as required by claim 8 or a color that corresponds to the color of the metallic interlayer as required by claim 23. Such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice to use any colorant desired in the (12; colored coating layer) based upon the desired visual effects and coloration of the label film, including grey ink or a color similar to the metallic interlayer.
Regarding claim 19, Shih et al. teaches a label film comprising a polyolefin facestock layer (11; film layer) such as polyester having a first surface and a second surface, a metal layer (13; metallic interlayer), a hygroscopic layer (12; colored coating layer) and a water-based adhesive layer (16; adhesive) (Figure 6, [0036-0122, 0130-0131, 0144-0146]). Shih et al. teaches that the metal layer (13; metallic interlayer) can be applied to the lower surface of the facestock layer (11; film layer) by printing, wherein a chemical primer may be applied to the surface of the facestock (11; film layer) to increase the adhesion of the metal layer (13; metallic interlayer) to the facestock (11; film layer) ([0130]). Shih et al. teaches that the metal layer (13; metallic interlayer) can be printed ([0130-0131]), however, does not expressly teach that it is non-continuous, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired aesthetic appearance of the label. Shih et al. further teaches that the hygroscopic layer (12; colored coating layer) can comprise a colorant, wherein the hygroscopic layer (12; colored coating layer) is directly between the metal layer (13; metallic interlayer) and the water-based adhesive layer (16; adhesive) (Figure 6, [0036-0122, 0130-0131, 0144-0146]).
The limitation reciting “and wherein the adhesive is configured to attach the film layer, metallic interlayer, and colored coating layer to a product” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, Shih et al. teaches that the adhesive is used to bond the label to a variant of substrates such as glass, plastics and metals ([0144]). 
Shih et al. does not expressly teach the presence of a liner layer that is releasable from the adhesive layer, however, Jokinen et al. teaches a label laminate comprising a face layer, a water based adhesive and a release liner, wherein the release liner is comprised of a base material coated with a thin layer of release agent, such as silicone, so that the release layer can be easily removed from the face layer when the adhesive is adhered to a substrate ([0004, 0025, 0036-0037, 0064-0069, 0072-0079]). The release layer is used to protect the adhesive layer of the label laminate and allow for efficient handling up to the point where the label is dispensed and adhered to a substrate surface ([0069]). 
As both Shih et al. and Jokinen et al. teach label laminates using water-based adhesives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the release layer of the label laminate taught by Jokinen et al. over the adhesive layer of Shih et al. to protect the adhesive layer and allow for efficient handling up to the point where the label is dispensed and adhered to the intended surface. 
While Shih et al. teaches that the metal layer (13; metallic interlayer) can be printed and that the metal used can be any metal including aluminum ([0130-0131]), the reference does not expressly teach that the metal layer (13; metallic interlayer) comprises ink pigments dispersed throughout the entire metallic layer. However, SP Morell teaches metallic pigments, specifically aluminum pigments used their reflective and corrosion resistant properties (pg. 1 of reference). SP Morell teaches that aluminum pigments are classified as either leafing or non-leafing, wherein the type of lubricant used in the milling process to form the pigments are determined by the intended application of the pigment (pg. 1 of reference). Aluminum pigments that are leafing pigments, the flake rises to the surface of the layer, forming an overlapping, scale-like design layer that appears bright and silvery, as shown in the top portion of the image reproduced below (pg. 1 of reference). 

    PNG
    media_image1.png
    278
    262
    media_image1.png
    Greyscale

The reference teaches that non-leafing pigments are created by the use of oleic acid during the milling operation or by the addition of a strongly polar substance or wetting agent to the leafing pigments, such that the non-leafing pigments are completely wetted by the binder and are thus distributed evenly throughout the film (pg. 1 of reference). As shown by the Figure reproduced above, the non-leafing aluminum pigments are spaced apart (i.e. form channels) within the layer (pg. 1 of reference). The result of the non-leafing pigments being complete wetted, causes the pigments to orient themselves below the surface of the film, allowing the coatings to be more rub fast, abrasion resistant and able to be top coated (pg. 1 of reference).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed metal layer (13; metallic interlayer) of the label taught by Shih et al. to include the non-leafing aluminum pigments distributed evenly throughout the film as taught by SP Morell to form a layer that is more rub fast and abrasion resistant. 
Regarding claim 20, Shih et al. in view of Jokinen and SP Morell teach all the limitations of claim 19 above, and while the references do not expressly teach that the metallic ink (34; metallic interlayer) includes aluminum and comprises less than 12% aluminum, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired  visual appearance of the resultant metallic ink layer. One of ordinary skill in the art would be motivated to use less aluminum, such as the claimed range of 12% or less, should a subtler metallic appearance be desired. 


Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive.
It is noted that on page 7 of the response, in the second paragraph, the Applicant states that “the only rejection against claim 22 is related to Baum, Fickes, and SP Morell”, thus rendering the other rejections moot. The arguments then go on to address the rejections over Shih in view of Jokinen and SP Morell. The previous Final Rejection rejected claim 22 as being obvious over Shih in view of Jokinen and SP Morell, and claim 22 was not rejected over Baum, Fickes, and SP Morell. It appears that the Applicant meant to state that claim 22 was rejected over Shih in view of Jokinen and SP Morell as stated in the first paragraph of page 7, and the arguments directed to this  combination will be addressed herein. 
The previous rejection of the claims as obvious over Baum in view of Fickes, and SP Morell is withdrawn in light of the Applicants amendments to the claims in the response received October 18, 2022. 
The Applicant argues on page 8 that the hygroscopic layer in Shih is not a colored layer, wherein the hygroscopic layer has a very specific purpose and components, therefore, a skilled person in the art would not have substituted the hygroscopic layer in Shih for a colored coating layer as claimed. This argument is not persuasive.
The claims of the instant application are directed to “a colored coating layer”, wherein no additional structure or components that would further limit or define the colored coated layer being recited. The hygroscopic layer of Shih, while having a specific purpose and specific components, is also a coated layer that can comprise colorants ([0113, 0121]), thus meeting the claimed “color coating layer” limitation. The rejection does not discuss replacing the hygroscopic layer of Shih with a colored coating layer, but rather that the hygroscopic layer in Shih corresponds to the colored coating layer of the instant invention. 
The Applicant argues on pate 8 that Shih focuses on colorless additives, specifically pointing to a teaching of fluorescent whitening agents or optional brighteners in paragraph [0113] of the reference. This argument is not persuasive. 
In paragraph [0113], Shih discloses a number of different additives that that can be includes to obtain desired characteristics, such as waxes, defoamers, surfactants, colorants, anti-oxidants, UV stabilizers, luminescents, cross-linkers, anti-static agents, anti-slip agents, etc. The references goes on to state that the “hygroscopic layer may contain one or more fluorescent whitening agents or optional brighteners designed to brighten colors or mask yellowing”. The fluorescent whitening agents or optional brighteners are additional additives that may be present, and are said to be used to brighten colors, therefore, one of ordinary skill in the art would recognize that they are or could be used in addition to the colorants. Shih goes onto recite specific examples of some of the various additives including specific waxes in [0115-0117], cross linking agents in [0118] and diluents in [0119]. Furthermore, there is nothing in Shih specifically describing the fluorescent whitening agents or optional brighteners as examples of the colorants.
The Applicant argues on page 9 that Shih contemplates other layers between the film and the hygroscopic layer can be added to obtain desired color characteristics, which are different than the claimed color coating layer which is claimed as being directly between the adhesive and metallic interlayer. This argument is not persuasive. 
As previously stated, the hygroscopic layer of Shih corresponds to the colored coating layer of the instant invention. The hygroscopic layer of Shih, while having a specific purpose and specific components, is also a coated layer that can comprise colorants ([0113, 0121]), and is formed directly between the metal layer and the water-based adhesive layer, thus meeting the claimed “color coating layer” limitation.
The Applicant argues on page 9 that Shih cannot teach a separate colored coating layer directly between the adhesive and metallic layer as required by claims 1 and 19, as Shih predominantly discloses colorless additives or additional layers between the film and the hygroscopic layer to achieve the desired color. These arguments are not persuasive for the reasons presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785